Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  January 22, 2016                                                                      Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152588(91)(92)(93)                                                                          Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  GILLETTE COMMERCIAL OPERATIONS                                                              Joan L. Larsen,
                                                                                                        Justices
  NORTH AMERICA & SUBSIDIARIES,
       Plaintiff-Appellant,
                                                             SC: 152588
  v                                                          COA: 325258
                                                             Ct of Claims: 14-000053-MT
  DEPARTMENT OF TREASURY,
        Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motions for the temporary admission of out-of-
  state attorneys Richard L. Masters and Jeffrey B. Litwak to appear and practice under
  MCR 8.126(A) is GRANTED. On further order of the Chief Justice, the motion of the
  Interstate Commission for Juveniles, the Association of Compact Administrators of the
  Interstate Compact on the Placement of Children, and Jeffrey B. Litwak to participate as
  amicus curiae and file an amicus brief is GRANTED. The amicus brief submitted on
  January 19, 2016, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 22, 2016